EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Roberts on 7/28/22.
The claims have been amended as follows: 

1.	(Currently amended) A process for catalytic pyrolysis of biomass in a fluidized bed reactor, the process comprising:
a. pneumatically injecting a biomass feed with a carrier gas at a velocity of from 5 to 40 m/s via a pneumatic injection line into fluidized catalyst in at least one mixing zone within and wherein the biomass feed in the pneumatic injection line has a temperature of no more than 150°C,
b. wherein each lift pipe is fitted with a distributor at its bottom end, with a mushroom type termination device mounted on top, and with a catalyst injection line being connected to the lift pipe below the pneumatic injection line, and
c. injecting catalyst through the catalyst injection line into the at least one mixing zone and maintaining a catalyst/biomass mixture flowrate ratio (C/B) of from 4 to 40 downstream from the point of biomass [catalyst] injection into the at least one mixing zone.

6.	(Canceled) 
8.	(Currently amended) The process of claim 1 wherein gas generated from the catalytic pyrolysis of the biomass feed in the fluidized bed reactor 

10.	(Currently amended) A process of claim 1 wherein the catalyst injected into the at least one mixing zone through the catalyst injection line has a temperature of from 600 to 800 °C.

The following is an examiner’s statement of reasons for allowance: the amendment filed on 4/28/22 invoked at least two new USC 112 rejections by stating that the mixing zone/lift pipe was both within and outside of the reactor and that a C/B ratio was present at a point where no biomass was. These have been addressed in the amendment above. Further, by reciting the temperature of the biomass feed, means and motivation to utilize Palmas (which has a higher temperature) is weakened. Lastly, the claim recites that the catalyst injection line is connected to the lift pipe below the pneumatic injection line which is opposite to that of Palmas. Thus combining Mazanec with Palmas cannot teach the instant invention. No more relevant art rejections remain. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725